Citation Nr: 0205293	
Decision Date: 05/28/02    Archive Date: 06/03/02	

DOCKET NO.  97-31 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Des 
Moines, Iowa


THE ISSUE

Whether the veteran is exempt from the eligibility assessment 
(means testing) specified in 38 U.S.C.A. § 1722 (West 1991 & 
Supp. 2001).

(The claim for service connection for prostate cancer will be 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
September 1946.

This matter arises from an October 1996 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in Des 
Moines, Iowa, that held that the veteran was subject to 
eligibility assessment pursuant to 38 U.S.C.A. § 1722 
regarding means testing.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the appellate process, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted by the undersigned on 
October 17, 2001; a transcript of that proceeding is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not service connected for any disability.

3.  The veteran was exposed to radiation during the 
occupation of Nagasaki, Japan.

4.  The veteran's skin and prostate cancers are diseases that 
may be induced by ionizing radiation exposure.

5.  The veteran is not service-connected for any disability, 
was not a prisoner of war, is not entitled to compensation 
under 38 U.S.C.A. § 1151 (West 1991), and is not entitled to 
VA nonservice-connected pension benefits.


CONCLUSION OF LAW

The veteran does not meet the qualifications for exemption 
from the eligibility assessment (means testing) for receipt 
of VA medical treatment.  38 U.S.C.A. §§ 1110, 1705, 1710, 
1722, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 17.36, 
17.38 (2001); 38 U.S.C.A. §§ 5103, 5103A, and 66 Fed. Reg. 
45,620, 45,630-32 (Aug 29, 2001) (to be codified as amended 
at 38 C.F.R. 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date. 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was issued a statement of the case 
in September 1997, as well as supplemental statements of the 
case in November 1997 and December 2000, which informed him 
of the evidence used in conjunction with his claim, the 
pertinent laws and regulations, the action taken, and the 
reasons and bases for the decision.  Thus, the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The veteran also was given an 
opportunity to submit additional evidence in support of his 
claim, and he testified at personal hearings held by both 
VAMC personnel and the undersigned.  The record indicates 
that all relevant facts have been properly developed and that 
all evidence necessary for equitable resolution of the issue 
on appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The appellant contends that because he qualifies as a 
radiation exposed veteran, and because he has disabilities 
that may be induced by ionizing radiation exposure, he should 
be exempt from the eligibility assessment (means testing) 
specified in 38 U.S.C.A. § 1722.

In managing the provision of hospital care and medical 
services, the Secretary of Veterans Affairs shall establish 
and operate a system of annual patient enrollment.  

The Secretary shall manage the enrollment of veterans in 
accordance with the following priorities, in the order 
listed:  (1) veterans with service-connected disabilities 
rated 50 percent or greater; (2) veterans with service-
connected disabilities rated 30 percent or 40 percent; (3) 
veterans who are former prisoners of war; veterans with 
service-connected disabilities rated 10 percent or 
20 percent; (4) veterans who are in receipt of increased 
pension based on a need of regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are catastrophically disabled; (5) veterans who are unable to 
defray the expenses of necessary care as determined under 
38 U.S.C.A. § 1722(a); all other veterans eligible for 
hospital care, medical services, and nursing home care under 
38 U.S.C.A. § 1710(a)(2); and veterans described in 
38 U.S.C.A. § 1710(a)(3).  See 38 U.S.C.A. § 1705(a).  

With regard to all other veterans eligible for hospital care, 
medical services, and nursing home care specified in 
38 U.S.C.A. § 1705(a)(6), the Secretary shall furnish 
hospital care and medical services to any veteran who was 
exposed to radiation and has any disease for which the 
Secretary, based on the advice of the Advisory Committee on 
Environmental Hazards determines that there is credible 
evidence of a positive association between occurrence of the 
disease in humans and exposure to ionizing radiation.  See 
38 U.S.C.A. § 1710(a)(2)(F), and (e)(1)(B)(ii).  A veteran 
enrolled for hospital or outpatient care based on having a 
disorder associated with exposure to radiation as provided in 
38 U.S.C.A. § 1710(e) is eligible for medical treatment 
provided in the "medical benefits package" set forth in 
38 C.F.R. § 17.38 for any disorder that may be induced by 
exposure to ionizing radiation.  See 38 C.F.R. §§ 3.311, 
17.36(a)(3) (emphasis added).  It is within the foregoing 
context that the facts in this case must be evaluated.

The facts in this case are not in dispute.  The veteran was 
stationed in Nagasaki, Japan, within three months following 
the explosion of the atomic bomb at that site.  Since 1991, 
the veteran has been treated at VA medical facilities for 
skin cancer and prostate cancer.  These are diseases that may 
be induced by ionizing radiation.  See 38 C.F.R. 
§ 3.311(b)(2)(i).  The veteran also has received VA treatment 
for other disorders during that time period.

In April 1996, the veteran was requested to furnish current 
financial information by the VAMC so that an eligibility 
assessment (means testing) might be made to determine his 
entitlement to medical treatment for disabilities not 
currently recognized as having a possible relationship to 
exposure to ionizing radiation, i.e., disorders other than 
skin and prostate cancer.  In June 1996, the veteran was 
notified that a review of his records had been completed, and 
he was charged for prescriptions and outpatient treatment 
received for any disorders for which the Veterans Advisory 
Committee on Environmental Hazards determined that there was 
no credible evidence of a positive association between the 
occurrence of such conditions in humans and exposure to 
ionizing radiation.  The veteran then refused to pay for any 
medical treatment received, regardless of the disability 
involved, contending as stated above that his exposure to 
ionizing radiation at Nagasaki, Japan, exempted him from any 
form of eligibility assessment.

The VAMC has not charged the veteran for any medical 
treatment received for either skin cancer or prostate cancer.  
Although service connection is not in effect for these 
disabilities, they nonetheless are disorders that may be 
associated with exposure to ionizing radiation.  See 
38 C.F.R. § 3.311(b)(2) (emphasis added).  However, pursuant 
to 38 U.S.C.A. § 1710; 38 C.F.R. § 17.36, the veteran is 
eligible for VA hospital and outpatient care as provided in 
the "medical benefits package" set forth in 38 C.F.R. § 17.38 
only for disorders that may be associated with his exposure 
to ionizing radiation.  See 38 C.F.R. § 17.36(a)(3).  This 
regulation is based upon the language in 38 U.S.C.A. 
§ 1710(e)(1)(b) which indicates that a radiation-exposed 
veteran is eligible for hospital care, medical services, and 
nursing home care for any disease suffered for which there is 
credible evidence of a positive association between 
occurrence of the disease in humans and exposure to ionizing 
radiation.  To the extent the veteran at his hearing before 
the Board questioned whether particular billings were related 
to treatment for skin cancer or prostate cancer, and whether 
such treatment was necessary or appropriate, are medical 
determinations beyond the scope of this decision.  See 
38 C.F.R. § 20.101(b) (2001).  

Any other disorder, apart from the skin cancer and prostate 
cancer, is subject to the eligibility assessment (means 
testing) set forth 38 U.S.C.A. § 1710(a)(2)(G).  The 
parameters for determining whether the veteran is unable to 
defray the expenses of necessary care are set forth in 
38 U.S.C.A. § 1722(a).  Because the veteran has no service-
connected disabilities and does not otherwise meet any of the 
criteria set forth in 38 U.S.C.A. § 1710(a)(1) or (2)(A)-(E), 
he is not entitled to an exemption from eligibility 
assessment (means testing).

In effect, the veteran has requested extraordinary equitable 
relief; such relief exceeds the Board's authority.  The Board 
is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the Department.  See 
38 U.S.C.A. § 7104(c) (West 1991).  Because the veteran has 
not stated a claim for which relief can be granted with 
regard to exemption from the eligibility assessment (means 
testing) for VA medical treatment purposes, his appeal must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Moreover, because the law, rather than the facts in 
this case, is controlling, the provisions of 38 U.S.C.A. 
§ 5107(b) are not for application.


ORDER

Entitlement to an exemption from the eligibility assessment 
(means testing) for VA medical treatment purposes is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

